Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
2.	This action is in response to the Amendment filed December 2, 2021 and the Remarks filed March 9, 2022.

3.	Claims 1, 9, and 15 have been amended in the Amendment filed December 2, 2021.

4.	Claims 1-20 have been examined and are pending with this action.


Response to Arguments
5.	Applicant's arguments filed March 9, 2022 have been fully considered and are persuasive.  This action is Non-Final.
However, after further consideration and searching, it has been found that although Mutnuru teach a dynamic host configuration protocol (DHCP) server, Zhang in fact, teaches the missing element of the pending independent claims, specifically “receiving, by a first switch, a virtual local area network (VLAN) identifier from a second switch, the VLAN identifier identifying a VLAN to which a server is connected” (see rejections below).
For at least theses reasons above and the rejections set forth below, claims 1-20 remain rejected and pending.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-4, 6, 7, 9-13, and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mutnuru et al. (US 2021/0184930) in view of Zhang et al. (US 2014/0013324).
INDEPENDENT:
As per claim 1, Mutnuru teaches a method comprising: 
transmitting, by the first switch, a DHCP discover message based on the VLAN identifier (see Mutnuru, [0314]: “Each switch (in the pair in case of virtual chassis) independently broadcasts DHCP discover messages during boot up process and this message reach the DHCP sever which responds with all the needed info like configuration, firmware upgrade to etc”; and [0504]: “Specifically, once the triggering switch is powered, the switch can broadcast DHCPDISCOVER message on the computing network 102, which broadcast can include a request for a network address”); 
receiving, by the first switch, reachability information for a Zero-Touch Provisioning (ZTP) server from the DHCP server (see Mutnuru, [0011]: “the request for the network address is received by a Dynamic Host Configuration Protocol ("DHCP") server, and in some embodiments, launching the ZTP algorithm includes allocating with the DHCP server a temporary network address for the triggering device, and providing with the DHCP server the temporary network address to the triggering device”; and [0504]: “The DHCP server 120 can then provide the allocated address to the triggering device. In some embodiments, the providing of this address by the DHCP server 120 can launch the ZTP process as indicated in block 1104, thus in some embodiments, the launching of the ZTP process can include the allocating and providing of this temporary address”); and 
establishing a provisioning session between the first switch and the ZTP server using the reachability information (see Mutnuru, [0052]: “The techniques described herein can further include techniques for Zero Touch Provisioning ("ZTP")--techniques for provisioning devices and/or switches in the computing network without human intervention. This ZTP can be performed for some or all devices within all or portions of the computing network, including, in some embodiments, all of a computing network of an availability domain. This ZTP can include linking names of device positions within configuration files, identifying a triggering device for provisioning, determining links between the triggering device and neighbor devices, identifying a configuration file for the triggering device based on the links between the triggering device and neighbor devices, and downloading the configuration file to the triggering device”).
Although Mutnuru explicitly teaches a dynamic host configuration protocol (DHCP) server, Mutnuru does not explicitly teach receiving, by a first switch, a virtual local area network (VLAN) identifier from a second switch, the VLAN identifier identifying a VLAN to which a server is connected.
Zhang teaches receiving, by a first switch, a virtual local area network (VLAN) identifier from a second switch (see Zhang, [0017]: “The network devices 10, 12 may be, for example, a NEXUS 5000 or NEXUS 7000 series switch available from Cisco Systems, Inc. of San Jose, Calif. In one example, the network devices 12 are access layer switches (e.g., NEXUS 5000) and are in communication with one or more aggregation layer switches 10 (e.g., NEXUS 7000). As noted below, these are only examples of network devices that may be used to implement the embodiments described herein”),
the VLAN identifier identifying a VLAN to which a server is connected (see Zhang, [0022]: “A device prefix is formed from a subnet prefix (associated with virtual local area network (VLAN)) and a device identifier (ID) assigned to the switch 12. The device prefix may be provisioned on the access switch 12, one for each VLAN on the switch, for example… It is to be understood that the device prefix described herein is only an example and that other prefixes or identifiers may be used without departing from the scope of the embodiments. The term device prefix as used herein refers to an identifier used to uniquely identify the switch 12 and VLAN”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Mutnuru in view of Zhang by implementing receiving, by a first switch, a virtual local area network (VLAN) identifier from a second switch, the VLAN identifier identifying a VLAN to which a dynamic host configuration protocol (DHCP) server is connected.  One would be motivated to do so because Zhang teaches in paragraph [0016], “The access switches 12 are in communication with a plurality of network devices (e.g., servers, hosts, physical machines) 14, comprising virtual machines 16. Each access switch 12 may be in communication with one or more servers 14 and each server may comprise any number of virtual machines 16. Each server 14 may also be in communication with multiple access switches 12 to provide redundancy for improved network reliability. The network may also comprise any number of virtual local area networks (VLANs)”.

As per claim 9, Mutnuru teaches an apparatus comprising: 
control circuitry (see Mutnuru, [0244]: “In some embodiments, the ASN can facilitate in the control of routing within the computing network 102”); and 
at least one memory including computer program code for one or more programs, the at least one memory and the computer program code configured to, with the control circuitry, (see Mutnuru, [0015]: “One aspect of the present disclosure relates to a non-transitory computer-readable storage medium storing a plurality of instructions executable by one or more processors, the plurality of instructions when executed by the one or more processors cause the one or more processors to”) at least the following: 
transmit a dynamic host configuration protocol (DHCP) discover message based on the VLAN identifier (see Mutnuru, [0314]: “Each switch (in the pair in case of virtual chassis) independently broadcasts DHCP discover messages during boot up process and this message reach the DHCP sever which responds with all the needed info like configuration, firmware upgrade to etc”; and [0504]: “Specifically, once the triggering switch is powered, the switch can broadcast DHCPDISCOVER message on the computing network 102, which broadcast can include a request for a network address”); 
receive reachability information for a Zero-Touch Provisioning (ZTP) server from the DHCP server (see Mutnuru, [0011]: “the request for the network address is received by a Dynamic Host Configuration Protocol ("DHCP") server, and in some embodiments, launching the ZTP algorithm includes allocating with the DHCP server a temporary network address for the triggering device, and providing with the DHCP server the temporary network address to the triggering device”; and [0504]: “The DHCP server 120 can then provide the allocated address to the triggering device. In some embodiments, the providing of this address by the DHCP server 120 can launch the ZTP process as indicated in block 1104, thus in some embodiments, the launching of the ZTP process can include the allocating and providing of this temporary address”); and 
establish a provisioning session between the apparatus and the ZTP server using the reachability information (see Mutnuru, [0052]: “The techniques described herein can further include techniques for Zero Touch Provisioning ("ZTP")--techniques for provisioning devices and/or switches in the computing network without human intervention. This ZTP can be performed for some or all devices within all or portions of the computing network, including, in some embodiments, all of a computing network of an availability domain. This ZTP can include linking names of device positions within configuration files, identifying a triggering device for provisioning, determining links between the triggering device and neighbor devices, identifying a configuration file for the triggering device based on the links between the triggering device and neighbor devices, and downloading the configuration file to the triggering device”).
Although Mutnuru explicitly teaches a dynamic host configuration protocol (DHCP) server, Mutnuru does not explicitly teach receiving, by a first switch, a virtual local area network (VLAN) identifier from a second switch, the VLAN identifier identifying a VLAN to which a server is connected.
Zhang teaches receiving, by a first switch, a virtual local area network (VLAN) identifier from a second switch (see Zhang, [0017]: “The network devices 10, 12 may be, for example, a NEXUS 5000 or NEXUS 7000 series switch available from Cisco Systems, Inc. of San Jose, Calif. In one example, the network devices 12 are access layer switches (e.g., NEXUS 5000) and are in communication with one or more aggregation layer switches 10 (e.g., NEXUS 7000). As noted below, these are only examples of network devices that may be used to implement the embodiments described herein”),
the VLAN identifier identifying a VLAN to which a server is connected (see Zhang, [0022]: “A device prefix is formed from a subnet prefix (associated with virtual local area network (VLAN)) and a device identifier (ID) assigned to the switch 12. The device prefix may be provisioned on the access switch 12, one for each VLAN on the switch, for example… It is to be understood that the device prefix described herein is only an example and that other prefixes or identifiers may be used without departing from the scope of the embodiments. The term device prefix as used herein refers to an identifier used to uniquely identify the switch 12 and VLAN”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Mutnuru in view of Zhang by implementing [0016], “The access switches 12 are in communication with a plurality of network devices (e.g., servers, hosts, physical machines) 14, comprising virtual machines 16. Each access switch 12 may be in communication with one or more servers 14 and each server may comprise any number of virtual machines 16. Each server 14 may also be in communication with multiple access switches 12 to provide redundancy for improved network reliability. The network may also comprise any number of virtual local area networks (VLANs)”.

As per claim 15, Mutnuru teaches a non-transitory computer-readable medium having instructions encoded thereon that, when executed by control circuitry cause the control circuitry to (see Mutnuru, [0015]: “One aspect of the present disclosure relates to a non-transitory computer-readable storage medium storing a plurality of instructions executable by one or more processors, the plurality of instructions when executed by the one or more processors cause the one or more processors to”): 
transmit a DHCP discover message using the VLAN identifier (see Mutnuru, [0314]: “Each switch (in the pair in case of virtual chassis) independently broadcasts DHCP discover messages during boot up process and this message reach the DHCP sever which responds with all the needed info like configuration, firmware upgrade to etc”; and [0504]: “Specifically, once the triggering switch is powered, the switch can broadcast DHCPDISCOVER message on the computing network 102, which broadcast can include a request for a network address”); 
receive reachability information for a Zero-Touch Provisioning (ZTP) server from the DHCP server (see Mutnuru, [0011]: “the request for the network address is received by a Dynamic Host Configuration Protocol ("DHCP") server, and in some embodiments, launching the ZTP algorithm includes allocating with the DHCP server a temporary network address for the triggering device, and providing with the DHCP server the temporary network address to the triggering device”; and [0504]: “The DHCP server 120 can then provide the allocated address to the triggering device. In some embodiments, the providing of this address by the DHCP server 120 can launch the ZTP process as indicated in block 1104, thus in some embodiments, the launching of the ZTP process can include the allocating and providing of this temporary address”); and 
establish a provisioning session between the control circuitry and the ZTP server using the reachability information (see Mutnuru, [0052]: “The techniques described herein can further include techniques for Zero Touch Provisioning ("ZTP")--techniques for provisioning devices and/or switches in the computing network without human intervention. This ZTP can be performed for some or all devices within all or portions of the computing network, including, in some embodiments, all of a computing network of an availability domain. This ZTP can include linking names of device positions within configuration files, identifying a triggering device for provisioning, determining links between the triggering device and neighbor devices, identifying a configuration file for the triggering device based on the links between the triggering device and neighbor devices, and downloading the configuration file to the triggering device”).
Although Mutnuru explicitly teaches a dynamic host configuration protocol (DHCP) server, Mutnuru does not explicitly teach receiving, by a first switch, a virtual local area network (VLAN) identifier from a second switch, the VLAN identifier identifying a VLAN to which a server is connected.
Zhang teaches receiving, by a first switch, a virtual local area network (VLAN) identifier from a second switch (see Zhang, [0017]: “The network devices 10, 12 may be, for example, a NEXUS 5000 or NEXUS 7000 series switch available from Cisco Systems, Inc. of San Jose, Calif. In one example, the network devices 12 are access layer switches (e.g., NEXUS 5000) and are in communication with one or more aggregation layer switches 10 (e.g., NEXUS 7000). As noted below, these are only examples of network devices that may be used to implement the embodiments described herein”),
the VLAN identifier identifying a VLAN to which a server is connected (see Zhang, [0022]: “A device prefix is formed from a subnet prefix (associated with virtual local area network (VLAN)) and a device identifier (ID) assigned to the switch 12. The device prefix may be provisioned on the access switch 12, one for each VLAN on the switch, for example… It is to be understood that the device prefix described herein is only an example and that other prefixes or identifiers may be used without departing from the scope of the embodiments. The term device prefix as used herein refers to an identifier used to uniquely identify the switch 12 and VLAN”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Mutnuru in view of Zhang by implementing receiving, by a first switch, a virtual local area network (VLAN) identifier from a second switch, the VLAN identifier identifying a VLAN to which a dynamic host configuration protocol (DHCP) server is connected.  One would be motivated to do so because Zhang teaches in paragraph [0016], “The access switches 12 are in communication with a plurality of network devices (e.g., servers, hosts, physical machines) 14, comprising virtual machines 16. Each access switch 12 may be in communication with one or more servers 14 and each server may comprise any number of virtual machines 16. Each server 14 may also be in communication with multiple access switches 12 to provide redundancy for improved network reliability. The network may also comprise any number of virtual local area networks (VLANs)”.

DEPENDENT:
As per claims 2, 10, and 16, which respectively depend on claims 1, 9, and 15, Mutnuru does not explicitly teach wherein the first switch is an access switch and the second switch is an aggregation switch.
(see Zhang, [0016]: “The network shown in the example of FIG. 1 includes two aggregation switches 10 in communication with four access switches 12”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Mutnuru in view of Zhang by implementing wherein the first switch is an access switch and the second switch is an aggregation switch.  One would be motivated to do so because Mutnuru teaches a 2-tiered system (see Mutnuru, [0040]: “A CLOS network is a multi-tiered network (e.g., 2-tiered, 3-tiered, etc.) comprising of multiple devices organized into tiers or layers. Each tier comprises one or more switches or routers. Switches, routers, and devices are used interchangeably herein in the context of the computing network”).
As per claims 3, 11, and 17, which respectively depend on claims 1, 9, and 15, Mutnuru teaches further comprising: 
determining, by the first switch, that the first switch does not have a startup configuration file (see Mutnuru, [0314]: “Each switch (in the pair in case of virtual chassis) independently broadcasts DHCP discover messages during boot up process and this message reach the DHCP sever which responds with all the needed info like configuration, firmware upgrade to etc”); and 
requesting, by the first switch, bootup information from the second switch (see Mutnuru, [0314]: “Each switch (in the pair in case of virtual chassis) independently broadcasts DHCP discover messages during boot up process and this message reach the DHCP sever which responds with all the needed info like configuration, firmware upgrade to etc”).
As per claim 4, which depends on claim 1, Mutnuru teaches further comprising: advertising, by the second switch, a message that includes the VLAN identifier (see Mutnuru, [0314]: “Each switch (in the pair in case of virtual chassis) independently broadcasts DHCP discover messages during boot up process and this message reach the DHCP sever which responds with all the needed info like configuration, firmware upgrade to etc”). 
As per claims 6, 12, and 18, which depend on claims 1, 9, and 16, although Mutnuru further teaches receiving information related to ZTP (see claim 9 rejection above), Mutnuru does not explicitly teach wherein receiving, by a first switch, a VLAN identifier from a second switch further comprises: receiving, by the first switch additional information from the second switch. 
Zhang teaches receiving, by the first switch additional information from the second switch (see Zhang, [0022]: “It is to be understood that the device prefix described herein is only an example and that other prefixes or identifiers may be used without departing from the scope of the embodiments. The term device prefix as used herein refers to an identifier used to uniquely identify the switch 12 and VLAN, and installed on one or more of the FIBs 18, 20 for use in forwarding packets”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Mutnuru in view of Zhang by implementing receiving, by the first switch additional information from the second switch.  One would be motivated to do so because Zhang teaches of plurality of VLANs (see Zhang, [0016]: “The network may also comprise any number of virtual local area networks (VLANs)”).
As per claims 7, 13, and 19, which respectively depend on claims 6, 12, and 18, Zhang further teaches wherein the additional information includes a second VLAN identifier or authentication information (see Zhang, [0016]: “The network shown in the example of FIG. 1 includes two aggregation switches 10 in communication with four access switches 12. The access switches 12 are in communication with a plurality of network devices (e.g., servers, hosts, physical machines) 14, comprising virtual machines 16. Each access switch 12 may be in communication with one or more servers 14 and each server may comprise any number of virtual machines 16. Each server 14 may also be in communication with multiple access switches 12 to provide redundancy for improved network reliability. The network may also comprise any number of virtual local area networks (VLANs)”).

7.	Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mutnuru et al. (US 2021/0184930) and Zhang et al. (US 2014/0013324), and still further in view of Cuthbert et al. (US 2007/0211730)
As per claim 5, which depends on claim 4, Mutnuru and Zhang do not explicitly teach wherein the advertising, by the second switch, occurs at defined time intervals.
Cuthbert teach wherein the advertising, by the second switch, occurs at defined time intervals (see Cuthbert [0025]: “Many mechanisms for detecting the state of another peer may be used. For example, the detecting mechanism may be to send a layer 2 multicast or broadcast message to all other switches on a predictable, periodic basis”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Mutnuru and Zhang in view of Cuthbert so that the advertising, by the second switch, occurs at defined time intervals.  One would be motivated to do so because Mutnuru teaches in paragraph [0536], “In some embodiments, the execution of the received files can result include installing any updated firmware image and gathering information identifying devices in the computing network 102 coupled to the triggering device. Based on this information, the triggering device can identify other devices in the computing network 102 to which the triggering device is coupled and/or identify links coupling the triggering device to other devices in the computing network 102”.

8.	Claims 8, 14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mutnuru et al. (US 2021/0184930) and Zhang et al. (US 2014/0013324), and still further in view of Eldar et al. (US 2007/0297396).
claims 8, 14, and 20, which respectively depend on claims 7, 13, and 19, Mutnuru and Zhang do not explicitly teach wherein the authentication information includes a root of trust.
Eldar teaches wherein the authentication information includes a root of trust (see Eldar [0012]: “Embodiments of the present invention further use digital signatures by 3.sup.rd Party Root of Trusts to establish authentication of provisioning servers with no user intervention”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Mutnuru and Zhang in view of Eldar so that the authentication information includes a root of trust.  One would be motivated to do so because Mutnuru teaches in paragraph [0585], “IMS 1428 may be configured to provide various security-related services such as identity services, such as information access management, authentication and authorization services, services for managing customer identities and roles and related capabilities, and the like”.


Conclusion
9.	For the reasons above, claims 1-20 have been rejected and remain pending.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y WON whose telephone number is (571)272-3993.  The examiner can normally be reached on Wk.1: M-F: 8-5 PST & Wk.2: M-Th: 8-7 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  Please note, the examiner generally will not hold interviews after a Final Office Action has been issued.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL YOUNG WON
Primary Patent Examiner
Art Unit 2449



/Michael Won/
Primary Examiner, Art Unit 2449
March 17, 2022